UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________ X
' l7cv1789 (DLC)
SECURITIES & EXCHANGE COMMISSION,
. MEMORANDUM OPINION
Plaintiff, : AND ORDER

 

__.v._

 

LEK SECURITIES CORPORATION, SAMUEL LEK,:
VALI MANAGEMENT PARTNERS d/b/a AVALON
FA, LTD., NATHAN FAYYER, and SERGEY
PUSTELNIK a/k/a SERGE PUSTELNIK,

 

 

 

 

D@fendants.

 

 

 

APPEARANCES

For the plaintiff:

David J. Gottesman

Olivia S. Choe

Sarah S. NilSOn

U.S. S@curities and Exchange Commission
100 F Street N.E.

Washington, DiStrict Of Columbia 20549

For defendants Lek Securities Corporation and Samu@l Lek:
Stev@ M. Dollar

David B. Schwartz

Norton Rose Fulbright US LLP

1301 Avenue of the Americas

New York, New York 10019

Kevin J. Harnisch

Norton Rose Fulbright US LLP

T99 9th Street N.W., Suite 1000
Washington, DiStrict Of Columbia 20001

Ronald D. Smith

Norton Rose Fulbriqht US LLP
2200 ROSS Avenue, Suit@ 3600
Dallas, Texas 75201

 

For defendants Vali Management Partners d/b/a Avalon FA, Ltd.,
Nathan Fayyer, and Sergey Pustelnik:
James M. Wines

Law Office of James M. Wines

1802 Stirrup Lane

Alexandria, Virginia 22308

Steven Barentzen

Law Office of Steven Barentzen

17 State Street, Suite 400

New York, New York 10004

DENISE COTE, District Judge:

On October 8, 2018, defendants Avalon FA Ltd., Nathan
Fayyer, and Sergey Pustelnik (the “Avalon Defendants”) and
defendants Lek Securities Corporation and Samuel Lek (the “Lek
Defendants”) filed, under seal, motions to compel production of

documents relating to one of the SEC’s witnesses. For the

following reasons, the motions are denied.

Background
This action was filed in March 2017. Discovery is now
complete and briefing on the Lek Defendants’ motion for summary
judgment is ongoing. On September 20, 2018, the SEC moved to
require the defendants to file any motion to compel relating to
one of its witnesses under seal. The defendants opposed this
request by letters also filed on September 20. Letters were
filed under seal on September 25 further explaining the parties’

positions. A conference was held on October 2, after which an

Order was issued granting the SEC’s request to proceed under
seal and setting a schedule for the motions to compel.1

The motions to compel were filed on 0ctober 8. The
defendants seek further documents and a third deposition of a
witness. The motions became fully submitted on October 22. On
October 18, the SEC requested a protective order to cover a
document it submitted under seal as an exhibit. This motion was
granted on October 19. On October 22, the Lek Defendants
objected to the protective order and asked the Court to

reconsider its decision to seal these motion papers.

Discussion

The motions to compel are governed by Rule 26(b)(1), Fed.
R. Civ. P., which provides that “[p]arties may obtain discovery
regarding any nonpriviieged matter that is relevant to any
party's claim or defense.” “Evidence is relevant if . . . it
has any tendency to make a fact more or less probable than it
would be without the evidence.” Fed. R. Evid. 401. In
addition, a party may cross-examine a witness about specific
instances of a witness's conduct if such conduct is probative of

the witness's character for truthfulness or untruthfulness. See

 

1 fn order to avoid having to redact portions of this Opinion,
this Opinion does not refer to the relevant individuals or

entities by name.
3

 

Fed. R. Evid. 608(b).
The motions to compel relate to an allegation that one of
the SEC’s witnesses harassed a former romantic partner

(“Partner”) and to discipline and court actions related to this

 

alleged harassment. The alleged harassment, court actions, and
discipline took place over twelve years ago. The relationship
between the witness and the Partner ended over fifteen years
ago.

The defendants argue that the witness made untruthful
statements in connection with three passages in the witness’s
deposition testimony. The deposition testimony was (1) that a
temporary restraining order was denied,2 (2) that no employees at
a former employer or the current employer of the witness had
filed complaints against the witness, and (3) that the witness
was not aware of having been disciplined by any employer. The
parties have submitted, also under seal, the relevant records.

With regard to the witness's testimony that a temporary
restraining order was “denied” there is no reasonable basis to
find that the witness was untruthful. A temporary restraining
order was issued and reissued on the basis of an ex parte

application, and then denied at a hearing. lt is not false to

 

2 lt was the witness who disclosed during the deposition that the

Partner had applied for a temporary restraining order.
4

describe those proceedings by stating that a temporary
restraining order was denied.

With regard to the second question, the defendants do not
contend that the deposition testimony was inaccurate in any
respect. Instead, they contend that the errata sheet submitted
after the deposition contained an error. In response to defense
counsel's questions about the witness’s current and prior
employer, the witness testified during the deposition that the
witness did not believe any employees at those two employers had
filed complaints against the witness. The witness later
submitted an errata sheet to add that the Partner had once filed
a complaint with the witness's current employer. The errata
sheet also added that, although the Partner was not an employee
of the prior employer at the time the Partner filed the
complaint, the Partner had once worked there. The Avalon
Defendants contend that this errata sheet statement is
untruthfui because, they assert, the complaint was filed by a
person related to the Partner, not by the Partner. The
documents submitted by the Avalon Defendants to support that
argument do not actually address the witness's understanding of
the origin of the complaint. In any event, the deposition
testimony was truthful, and this argument about volunteered

supplemental information on an errata sheet is remote in the

 

extreme from any relevant issue of credibility.

Finallyr the witness was asked, “Have you ever been
disciplined in any way by any [employer] that you have worked
for?” The witness answered, “Not that I know of.” The errata
sheet for the deposition notes that the witness received a
letter of admonition. The reason given for this change is:
“After my deposition, review of records refreshed my
recollection.” The records submitted by the SEC reveal that the
witness's employer issued a letter of admonition in 2006, which
was removed from the witness's file in 2016.

The motions to compel are denied for two reasons.3 First,
this line of questioning -- about strife in the witness's
personal life that occurred over a decade ago ~- was
inappropriate. The relationship between the witness and the
Partner has no bearing whatsoever on the issues at stake in this
litigation, or the witness’s capacity to give relevant,r
reliable,r and helpful trial testimony. Compounding the
harassment reflected in this inappropriate line of questioning,
the defendants now seek to throw this material into the public
record and to insert it into the trial on the ground that the

answers (to questions that they should never have asked) are

 

3 This application to reopen discovery could also be denied as
untimely, but this Opinion reaches the merits of the request.
6

 

i£'”'
m
alse.

Second, the defendants have not shown that the answers
given were untruthful or that the truthfulness of those answers
are appropriate issues to explore at trial. The witness's
statement in response to the first and second lines of
questioning at the deposition were accurate and truthful. The
debate about the accuracy of the errata sheet that supplemented
the record regarding the second question "- whether the Partner
or the Partner’s relative was the person who filed the complaint
that the witness voluntarily disclosed '- is a complete red
herring. The argument over who filed the complaint or over the
precision of the witness’s recollection about who filed the
complaint over twelve years ago has nothing at all to do with
the issues at stake in this litigation or with the credibility
of the witness. Allowing further discovery relating to the
source of the complaint and what the witness was told about the
source of the complaint -~ issues collateral to the already
collateral issue of remote and private conduct -- would be
entirely inappropriate.

The witness's recollection was mistaken as to the third
question. The witness promptly reviewed documents regarding the
third question and advised the defendants of additional

information in the errata sheet. The bottom line is that an

 

 

 

 

event that took place over twelve years ago between the witness
and a former romantic partner does not have any relevance to the
witness’s credibility now, and the witness’s answers during the

deposition do not alter that fact.

Conclusion
The 0ctober 8, 2018 motions to compel are denied. The
motion papers and applications connected to this motion shall
remain sealed.

Dated: New York, New York
October 26, 2018

. /1
DENISE COTE
United States District Judge

 

 

